                  AIN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                               PITTSBURGH

SHAWN WHITENIGHT,                                )
                                                 )
              Plaintiff,                         )    2:16-cv-00552
                                                 )
       vs.                                       )    Chief United States Magistrate Judge
                                                 )    Cynthia Reed Eddy
THOMAS ELBEL and DEPUTY NUNLEY,                  )
                                                 )
              Defendants.                        )

                                            ORDER

      AND NOW, this 27th day of December, 2019, for the reasons stated in the Memorandum

Opinion filed this day, IT IS ORDERED that Defendants’ Motion for Summary Judgment (ECF

No. 158) is GRANTED and Plaintiff’s Motion for Partial Summary Judgment (ECF No. 163) is

DENIED. Judgment pursuant to Federal Rule of Civil Procedure 58 follows.

      The Clerk of Court is directed to mark this case CLOSED.



                                          s/Cynthia Reed Eddy
                                          Cynthia Reed Eddy
                                          Chief United States Magistrate Judge



cc:   SHAWN WHITENIGHT
      182 Evansville Road
      Berwick, PA 18603
      (via U.S. First Class Mail)

      All Attorneys of Record
      (via ECF electronic notification)




                                             1
